Title: To Thomas Jefferson from Samuel Quarrier, 2 February 1802
From: Quarrier, Samuel
To: Jefferson, Thomas


          
            Sir/
            City of Washington, Febuary 2d, 1802—
          
          I received your kind favour and for it receive my best thankes—Unfortunately I did not state the amount of the sum In the Letter I wrote you this mourning, from that ime forced again to intrude myselfe on you, (indeed) greately against my wishes, or inclination—The application I made to you did not specify the amount of the Loane I requested—in that letter I desired as much as would permit me to leave this place for Ricd.—the sum I received is fully sufficient for that, tho not competent to relieve me from the imbarasment I as yet unhappily labour under, from that consideration I have to request the further extention of your philantropic aid—60 Dolls. with what you’v so friendly tendered me with will enable me to leave this place—Believe me Sir, I would not trouble you in this manner, if I could avoid it; the many unpleasant sensations I’ve experienced, and felt in the contemplation, and execution of this unpleasant business are ample testimony in my mind that nothing but real Necessity ever could induce me to take the Liberty I have—
          Immediately on my return to Richd. I will remit the favour, with thankes, never to be erased from me, while memory holds her seat, or gratitude claims acknowledgement, for obligations confered—
          Receive all I have to give my greatest, and best wishes for your happiness, and Prosperity—I am with the most profound Respect—
          
            Saml. Quarrier
          
         